Title: To Thomas Jefferson from Dangirard & De Vernon, [ca. 20 August 1786]
From: Dangirard & De Vernon
To: Jefferson, Thomas



[ca. 20 Aug. 1786]

Monsieur Jeffersonne peut il procurer a M.M. Dangirard et De Vernon une lettre de recommandation pour Mr. Barnister a qui çes M.M. écriroient alors sous les auspiçes de Monsieur L’ambassadeur.
M. Barnister pourroit il se charger de la procuration de ces M.M. et Monsieur Jeffersonne veut il bien nous faire passer la note de ses noms de baptême qualité et demeure.

La somme principale duë aujourd’huy par les Etats unis annonçée s’elever a Dollars 4691. 7/90. est elle celle a laquelle s’est trouvée réduite La créançe de la société Thomas sur les dites Etats, et pareillement celle duë par le Tresor de la Virginie. Et N’y a t il rien a esperer audela des dites réductions de la part du Tresor des Etats unis et de celui de la Virginie.
Dans le cas où Monsieur L’ambassadeur ne croiroit pas que M. Barnister put se charger de la procuration de ces M.M. trouve t’il quelqu’inconvenient a la faire faire toujours au nom de M. Barnister avec pouvoir de substituer procureur afin que çes M.M. ne soient point obligés de la faire faire en blanc.
